Citation Nr: 0405472	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-14-702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from January 1965 to January 
1967.  He died in September 2001.  The appellant is his 
widow.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a rating decision dated in July 2002, by which 
the RO denied service connection for the cause of the 
veteran's death.  In that decision, the RO also denied 
service connection for a right leg disorder and Type 2 
diabetes mellitus for the purpose of accrued benefits.  In 
addition, the RO denied a higher evaluation for residuals of 
left medial meniscectomy for accrued benefits purposes and 
denied eligibility to Dependent's Educational Assistance 
benefits.  


REMAND

The veteran's death certificate shows that he died of an 
acute myocardial infarction due to or the consequence of 
arteriosclerotic heart disease.  While a VA examination 
report dated in July 2002 includes a medical opinion that the 
arteriosclerotic heart disease was not likely caused by the 
veteran's diabetes mellitus, it does not address whether the 
diabetes mellitus contributed substantially or materially to 
the cause of the veteran's death, combined to cause death, or 
aided or lent assistance to the production of death.  
Further, the report did not provide an opinion as to whether 
the veteran's diabetes mellitus involved active processes 
affecting vital organs such that it was a contributory cause 
of death from resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death as 
contemplated in 38 C.F.R. § 3.312(c)(3)(2003).  Such 
questions also require consideration of whether diabetes 
mellitus made worse the veteran's heart disease.  

As noted above, the RO denied accrued benefits for service 
connection of diabetes mellitus, service connection of right 
leg condition, entitlement to Dependent's Educational 
Benefits, and entitlement to a higher rating for left medial 
meniscectomy,  in the July 2002 rating decision.  Thereafter, 
the appellant entered a timely notice of disagreement as to 
that decision.  Therein, the appellant stated that, "I 
disagree with the rating decision dated in 7/22/02."  The 
focus of her remaining comments in the notice of disagreement 
did not serve to limit the scope of her appeal to less than 
that entire decision.  Therefore, the Board finds that the 
appellant entered an appeal as to all issues addressed in the 
rating decision.  As a statement of the case (SOC) was not 
prepared on these additional issues, the matter must be 
returned to the RO for additional action.  Manlincon v. West, 
12 Vet. App. 238 (1999) (when an NOD is filed by the 
appellant with respect to a denial of benefits, but the RO 
has not yet issued a SOC, the Board is required to remand, 
rather than refer, the issue to the RO for the issuance of 
the SOC).

Accordingly, the case is REMANDED for the following action:  

1.  The RO should review the claims file 
and ensure that notification and any 
additional development action required by 
the regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  38 C.F.R. § 3.159.  

2.  The RO should obtain a supplemental 
report to the July 2002 VA examination 
report presenting an opinion from the same 
examiner, if possible, as to whether the 
veteran's diabetes mellitus contributed 
substantially or materially to the cause of 
the veteran's death, combined to cause 
death, or aided or lent assistance to the 
production of death.  In addition, the 
examiner should opine as to whether the 
veteran's diabetes mellitus involved active 
processes affecting vital organs such that 
it could be considered a contributory cause 
of death from resulting debilitating 
effects and general impairment of health to 
an extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death as contemplated in 
38 C.F.R. § 3.312(c)(3)(2003).  The 
examiner should also provide an opinion as 
to whether the veteran's diabetes ever 
caused the fatal heart process to 
chronically worsen.  If feasible, the 
degree of any worsening due to diabetes 
mellitus should be noted.

3.  After the above-requested development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

4.  The RO should issue a SOC to the 
appellant and her representative addressing 
the issues of entitlement to service 
connection for a right leg disorder, 
service connection for Type 2 diabetes 
mellitus, and evaluation of residuals of a 
left medial meniscectomy, for accrued 
benefits purposes.  Entitlement to 
Dependents' Educational Assistance should 
also be addressed.  If, and only if, the 
appellant submits a timely appeal, the RO 
should certify these issues on appeal to 
the Board.  

After giving the appellant an opportunity to respond, the 
case should be returned to the Board.  (The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

